      Case 2:19-cr-00244-LMA-JVM Document 17 Filed 12/27/19 Page 1 of 2



                          UNITED STATES DISTRICT COURT
                          EASTERN DISTRICT OF LOUISIANA

UNITED STATES OF AMERICA                                       CRIMINAL ACTION

VERSUS                                                         NO. 19-244

TOMMIE MANGO                                                   SECTION “I” (2)

                                         ORDER

       The government’s motion for detention pending trial was taken under advisement after

an evidentiary hearing on this date. Having considered the testimony, Government’s Exhibit

No. 1, the oral argument of counsel, the background report and recommendation of the

United States Probation Officer and the applicable law, the motion is GRANTED. I find by

clear and convincing evidence that the presumption applicable to the charged crime of

violence involving a stolen firearm has not been rebutted and that no condition or

combination of conditions will reasonably assure community safety or defendant’s

appearance in court. The bond conditions proposed by defendant during the hearing were

unsatisfactory. Specifically, the proposed third-party custodian and home incarceration

environment were not acceptable to the court because the court lacks confidence that either

would adequately address the considerable danger and appearance concerns presented by the

record. The court can conceive of no other adequate custodian, home incarceration

environment or other conditions, and none were proposed. An order of detention pending

trial will be separately entered.

       The United States Marshal is hereby directed to instruct the appropriate correctional

officer at the facility where defendant Tommie Mango is being held to have Mango
      Case 2:19-cr-00244-LMA-JVM Document 17 Filed 12/27/19 Page 2 of 2



examined by an appropriate physician for purposes of assessing the state of his mental health

conditions and history and to undertake whatever treatment might be deemed necessary.

                                                    27th
                     New Orleans, Louisiana, this _________ day of December, 2019.



                                                  JOSEPH C. WILKINSON, JR.
                                              UNITED STATES MAGISTRATE JUDGE
CLERK TO NOTIFY:
U.S. MARSHAL
U.S. PROBATION




                                            -2-
